Case 1:18-cv-21618-DPG Document 38 Entered on FLSD Docket 03/29/2019 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA, MIAMI DIVISION

                                    Case No. 1:18-cv-21618-DPG

  HOMESTEAD HOSPITAL, INC., WEST
  KENDALL BAPTIST HOSPITAL, INC.,
  BAPTIST HOSPITAL OF MIAMI, INC.,
  SOUTH MIAMI HOSPITAL, INC., BHS
  AMBULATORY SURGERY CENTER AT
  BAPTIST, LTD. D/B/A MEDICAL ARTS
  SURGERY CENTER, DOCTORS
  HOSPTIAL, INC. and BAPTIST SUGERY
  AND ENDOSCOPY CENTERS, L.L.C.,

           Plaintiffs,

  v.

  GROUP & PENSION
  ADMINISTRATORS, INC.,

        Defendant.
  __________________________________ /

                DEFENDANT GROUP & PENSION ADMINISTRATORS, INC.’S
        MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT PURSUANT TO
        F.R.C.P RULE 12(b)(6) AND MEMORANDUM OF POINTS AND AUTHORITIES


           Defendant Group & Pension Administrators, Inc. (“GPA”) hereby moves to dismiss

  Count I of Plaintiffs’ Amended Complaint for failure to state a claim upon which relief may be

  granted pursuant to Federal Rule of Civil Procedure Rule 12(b)(6) 1.


  1
      Defendants are not moving to dismiss Counts II-IV of the Amended Complaint. Therefore,

  pursuant to Fed. R. Civ. P. 6(b), Defendants respectfully request that the court grant an

  enlargement of time of 10 days from this Court’s entry of an order regarding this motion to serve

  their answer to Counts II-IV. Numerous courts have held that a motion to dismiss one count of a

  complaint enlarges the time for a defendant to answer the remaining counts of the


                                                   1
Case 1:18-cv-21618-DPG Document 38 Entered on FLSD Docket 03/29/2019 Page 2 of 6



           This motion is based on this Motion and Memorandum of Points and Authorities,

  Amended Complaint, and exhibit attached thereto and on such additional evidence and argument

  that Claims Administrator presents before or at a hearing of this motion.

  I.       INTRODUCTION

           Plaintiff’s Complaint alleged claims for Breach of Implied-In-Fact Contract, Unjust

  Enrichment/Breach of Implied-In-Law Contract, and Promissory Estoppel. [D.E. 1-1]. Plaintiff’s

  Amended Complaint adds a claim for Breach of Contract. [D.E. 35]. GPA is a third-party

  administrator of claims for employee benefit welfare plans established in accord with the

  Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA).

  Plaintiffs seek additional payment in excess of each Plan’s Allowable Claim Limits.

  II.      PROCEDURAL BACKGROUND

           On February 25, 2019, the Court held a hearing on Defendant’s Motion to Dismiss

  Plaintiff’s Complaint. During that hearing, Plaintiffs’ counsel represented to the Court that in the

  last 24 hours Plaintiffs had come into possession of a written contract between the parties. 2 The




  complaint. See, e.g., Pushko v. Klebener, Case No. No. 3:05–cv–211–J–25HTS, 2005 WL

  7460162, at *1 (M.D. Fla. 2005) (concluding that the filing of a motion to dismiss a portion of a

  complaint postpones equally the time for answering every part of the pleading). By extending

  Defendants’ time to answer the remaining counts, this Court will avoid duplicative sets of

  pleadings that would be required if the motion to dismiss is denied. See Pushko, 2005 WL

  7460162, at *1.
  2
      This is untrue. The same agreement attached to Plaintiffs’ Amended Complaint [D.E. 35-1] was

  produced by Plaintiffs to Defendant on February 6, 2019, marked as “Baptist/Group Pension –


                                                   2
Case 1:18-cv-21618-DPG Document 38 Entered on FLSD Docket 03/29/2019 Page 3 of 6



  Court denied Defendant’s Motion to Dismiss Without Prejudice and granted Plaintiffs’ ore tenus

  Motion for Leave to Amend the Complaint. [D.E. 34]. Plaintiffs’ Amended Complaint was filed

  on March 18, 2019, adding two additional Plaintiffs, a claim for breach of contract and nine

  additional patient account claims. [D.E. 35].

  III.   CURRENTLY ALLEGED FACTS

         As to Plaintiffs’ Count I for breach of contract, Plaintiffs allege they had a Memorandum

  of Agreement (“MOA”) with MultiPlan, Inc., pursuant to which MultiPlan agreed on behalf of

  its clients to pay and the Plaintiffs agreed to accept a certain discount from their full billed

  charges. [D.E. 35, ¶ 77]. Plaintiffs contend “at all times material hereto” GPA was identified as a

  “Client” of MultiPlan and thereby bound by the terms of the MOA resulting in a binding contract

  between GPA and Plaintiffs to pay the rates in the MOA. [Id., ¶¶ 79, 80]. Plaintiffs attached a

  copy of the MOA to the Amended Complaint. [Id., ¶ 78].

  III.   ARGUMENT AND CITATION OF AUTHORITY

         Setting aside Defendant’s disagreement with the alleged facts pled, Plaintiffs do not state

  a claim for breach of contract and Plaintiffs fail to allege compliance with the conditions

  precedent set forth in the alleged contract. An adequately pled breach of contract action requires:

  (1) a valid contract; (2) a material breach; and (3) damages. See Friedman v. New York Life Ins.

  Co., 985 So.2d 56, 58 (Fla. 4th DCA 2008) citing J.J. Gumberg Co. v. Janis Servs., Inc., 847

  So.2d 1048 (Fla. 4th DCA 2003); Murciano v. Garcia, 958 So. 2d 423, 423 (Fla. 3d DCA 2007)

  (referring to “material breach”); see also Mettler, Inc. v. Ellen Tracy, Inc., 648 So. 2d 253 (Fla.

  2d DCA 1994) (noting that offer, acceptance, consideration, a contract, breach of the contract




  3295 to 3315”. See Ex. A., attached hereto; D.E. 35-1.


                                                     3
Case 1:18-cv-21618-DPG Document 38 Entered on FLSD Docket 03/29/2019 Page 4 of 6



  and damages are to be pled to state a cause of action for breach of contract); Indus. Med. Pub.

  Co. v. Colonial Press of Miami, Inc., 181 So.2d 19, 20 (Fla. 3d DCA 1966) ("In contract actions,

  the complaint must allege the execution of the contract, the obligation thereby assumed, and the

  breach.").

         Plaintiffs have not pled or produced any valid contract entered into between this

  Defendant and Plaintiffs or this Defendant and any other entity that exists to compensate

  Plaintiffs for the claims in this case. [D.E. 35, p. 17-18]. In reality, Plaintiffs have attached to

  their Amended Complaint an agreement between Plaintiffs and MultiPlan, Inc., a non-party,

  dated January 1, 2010. [D.E. 35-1]. An exhibit to that agreement dated “8/26/2009” lists

  “Group & Pension Administrators (GPA Holding, Inc.)”, not Defendant “Group & Pension

  Administrators, Inc.”, as a MultiPlan/PHCS client. [D.E. 35-1, p. 19]. The exhibit also states in

  pertinent part: “This list is subject to change and is updated monthly.” [Id., p.18]. The effective

  date on the client list is “8/26/2009” - approximately seven (7) years prior to the first treatment

  date and claim at issue in this case and not for the time periods at issue in this lawsuit. [Id.]

  Plaintiffs attaching said agreement necessarily results in its incorporation into Plaintiffs’

  allegations. See Fladell v. Palm Beach County Canvassing Bd., 772 So.2d 1240, 1242 (Fla.

  2000) ("If an exhibit facially negates the cause of action asserted, the document attached as an

  exhibit controls and must be considered in determining a motion to dismiss.").

         Further, even if we assume applicability of the agreement to the claims in this case,

  Plaintiffs have failed to allege compliance with the conditions precedent set forth in that

  agreement. “A condition precedent is an act or event, other than a lapse of time, that must occur

  before a binding contract will arise. … A condition may be either a condition precedent to the

  formation of a contract or a condition precedent to performance under an existing contract.”



                                                     4
Case 1:18-cv-21618-DPG Document 38 Entered on FLSD Docket 03/29/2019 Page 5 of 6



  Mitchell v. DiMare, 936 So.2d 1178, 1180 (Fla. 5th DCA 2006). Plaintiff has the burden to plead

  (and prove) its satisfaction of a condition precedent. See Bankers Ins. Co. v. Macias, 475 So.2d

  1216 (Fla. 1985). Per Section X, Dispute Resolution: General of the Plaintiffs/MultiPlan

  Memorandum of Agreement, “[i]n the event that Hospital cannot resolve a dispute with a Client,

  or Hospital has a question or grievance regarding its rights or obligations under this

  Memorandum, Hospital shall either: (a) Call MPI’s Service Operations Department; or (b)

  Provide MPI with written notice […].” [D.E. 35-1, p. 4]. The agreement goes on to outline

  subsequent dispute resolution obligations between the parties, time periods related thereto and

  that “[n]either party shall institute any legal action or proceeding” during said time periods. [Id.,

  p. 6]. Plaintiffs Amended Complaint does not allege Plaintiffs complied with these conditions.

  IV.     CONCLUSION

          Plaintiffs have not alleged a validly executed contract between Defendant and Plaintiffs

  for the requisite time periods at issue in this case and fail to allege any facts as to their

  compliance with the conditions precedent required in the purported contract voluntarily offered

  by Plaintiffs as proof of a contract. Because Plaintiffs fail to plead the requisite elements

  necessary for breach of contract and the alleged contract relied on and attached to their Amended

  Complaint vitiates Plaintiffs’ claim for breach of contract, Plaintiffs’ breach of contract claim

  should be dismissed with prejudice.

  Dated: March 29, 2019




                                                     5
Case 1:18-cv-21618-DPG Document 38 Entered on FLSD Docket 03/29/2019 Page 6 of 6



        Respectfully submitted,


                                     FISHERBROYLES, LLP
                                     945 East Paces Ferry Road, Suite 2000
                                     Atlanta, GA 30326
                                     Tel. and Fax: 404-400-4500
                                     Amy.hoffman@fisherbroyles.com
                                     Kris.alderman@fisherbroyles.com

                                     By: /s/Amy M. Hoffman
                                     Amy M. Hoffman
                                     FL Bar No. 35928
                                     Kristopher R. Alderman
                                     GA Bar No. 179645
                                     Appearing Pro Hac Vice

                                     LEVINE KELLOGG LEHMAN SCHNEIDER +
                                     GROSSMAN LLP
                                     201 S. Biscayne Boulevard
                                     22nd Floor – Miami Center
                                     Miami, Florida 33131
                                     Tel. (305) 722-8904
                                     Fax    (305) 403-8789


                                     By: /s/Jezabel P. Lima
                                     Jezabel P. Lima
                                     Florida Bar No. 519431
                                     jl@lklsg.com

                                     Attorneys for Group & Pension Administrators, Inc.




                                       6
